The opinion of the court was delivered by May 17th 1873, by
Williams, J.
The question presented by this appeal is, whether the land sold by the sheriff on the levari facias in this case, the proceeds of which are in question, was devised to William W. Piper by the will of Lydia Piper? If it was, then his judgment-creditors are entitled, according to their priority of lien, to the residue of the proceeds of sale, after satisfying the mortgage upon which it was sold, and the decree of distribution must be affirmed.
At the time of her death Lydia Piper was seised of a tract of land, the larger portion of which, containing about eighteen acres, was situate in Springfield township, Montgomery county, on which there was a grist-mill; and the smaller, containing about one hundred and fifty perches, was situate in Philadelphia county, adjoining the larger, and separated from it only by the county line. Her title to the mill property was derived through intermediate deeds and devises from her father, John Piper, to whom it was conveyed on the 2d of January 1789. Through all changes of title these lots remained together, and the smaller was always used with the larger as part of the mill property. She was also the owner of a lot near Flourtown, Montgomery county, subject to a mortgage given by Henry A. Piper, the former owner, out of which the proceeds of the sheriff’s sale in this case were realized. This lot was about a mile from the mill property, but was not a part of it, and was never used or occupied in connection with it in any way. It was devised to her by her sister, Susanna, who died in 1863, by her will dated May 25th 1857. Was this lot, then, devised to William W. Piper by the will of Lydia Piper ? Her will was made July 24th 1858, and she died in December 1866. The clause of the will by which it is claimed to be devised is in these words: “ I give and devise all that certain grist-mill situate in Springfield township, Montgomery county, and all the real estate in the county of Montgomery, and lot of land in Philadelphia, now used with the mill property, and all the premises and appurtenances thereunto belonging, unto my nephew, William W. Piper, his heirs and assigns, in fee simple.” Now what was in the *115mind of the testatrix when she made this devise, and what did she intend to give her nephew ? Was it not the mill property situate, as we have seen, partly in Springfield township, Montgomery county, and partly in the county of Philadelphia ? And does she not describe the subject of her gift precisely as she would if she intended to give the mill property, and' no more ? She naturally thinks of the mill first, and the place where it is situated, and she describes both: “ I give and devise all that certain grist-mill situate in Springfield township, Montgomery county,” and then she thinks of the land on which the mill is erected, and which has always been used in connection with it, and she describes the land: “ and all the real estate in the county of Montgomery, and lot of land in Philadelphia now used with the mill property;” and to complete the description, showing that she intended to give the mill property in its entirety, she adds: “ and all the premises and appurtenances thereunto belonging.”
Can there be a doubt that the mill property, and the mill property alone, was in her mind as the subject of her gift, and that she describes it in the very order that it would naturally occur to her ? She certainly intended to give the entire mill property with all its appurtenances to her nephew. Why should she break off the description of her gift in order to devise another property not connected with it, and then return to the subject of her gift and complete the description? If she had intended to give the lot near Flourtown, would the devise of it have been injected into the description of the gift of the mill property ? Would it not have preceded or followed it ? If she intended to give the Flourtown lot why does she say, “ all the real estate in the county of Mongomery ?” Why not, as would be more natural, all my real estate ? And why does she say, “ all the real estate in the county of Montgomery, and lot of land in Philadelphia, now used with the mill property?” The words “now used with the mill property,” according to their grammatical construction, are as clearly descriptive of the real estate in the county of Montgomery, as they are of the lot of land in Philadelphia. They refer to their immediate antecedents, which are linked and bound together by the connective “ and,” and it is evident that they were intended to limit and qualify both. They constituted in fact but one property, and they are described as one property. The learned judge of the court below was clearly mistaken in saying that it does not appear that any of the Montgomery real estate was used with the mill property. On the contrary, it appears beyond all doubt — and the fact is confessed by the appellees — that there are eighteen acres of land in Montgomery county, on which the mill was located, and that the lot in Philadelphia, separated from it only by the county line, was always used with it, and through all changes of title had remained together. Reading the devise in the light of these admitted facts, *116there can he no doubt that the only subject in the mind of the testatrix, when she made the gift, was the mill property as it then was and always had been, and that she intended to give it in its entirety to her nephew, and did not intend to include in the gift any real estate not connected with it.
But if the Flourtown lot did not pass by the devise in question, it does not follow that it was not disposed of by the will of the testatrix. It is clear that it was devised by the residuary clause, which immediately follows, in these words; “ and as to the balance or residue of my estate, I order and direct to be divided equally between my brother John and my nephew William W. Piper, share and share alike.” As there is no direction in the will to sell and convert the testatrix’s real estate into money, there can be no doubt that the Flourtown lot passed to the residuary devisees as real estate, subject to the mortgage given by the former owner; and if so, the judgments against William W. Piper were liens on his undivided half of the lot, and entitled to a moiety of the proceeds of sale, after satisfying the mortgage on which it was sold; and the other moiety of the proceeds of sale belong to John Piper, the residuary devisee of the undivided half of the lot, if he has not parted with his title and there are no judgments against him which are liens on the fund. In no aspect of the case is the appellant, as administrator de bonis non, &c., of the testatrix, entitled to any portion of the fund for distribution. The title to the lot out of which it arose vested in the residuary devisees, immediately on the death of the testatrix, and in distributing the fund it must be treated as their estate.
The appeal must therefore be dismissed, and the record remitted to the court below, with a recommendation to open the decree of distribution, upon the application of John Piper, and distribute the fund in conformity with the rights of the parties.
Appeal dismissed at the costs of the appellant, and the record remitted to the court below, with a recommendation to open the decree of distribution as suggested in the opinion.